Title: [Diary entry: 9 February 1760]
From: Washington, George
To: 

Saturday Feby. 9th. The Ground was a little crusted but not hard—a remarkable white Frost. Visited my Plantation’s before Sunrise & forbid Stephen’s keeping any horses upon my Expence. Set my Waggon’s to draw in Stocks and Scantling, and wrote to Mr. Stuart of Norfolk for 20 or 30 or more thousd. shingles 6 Barrls. Tar 6 of Turpentine & 100 wt. of Tallow or Myrtle wax or half as much Candles. Remarkable fine day but the Wind at No. Et.